DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 7, 13, and 19 are in independent form.  This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, there is no support in the specification for claim element “concurrently accessible by the at least two local non-cloud computing systems”.  In particular, the specification does not disclose concurrently modifying configuration files. The closest support found is in Paragraph [0007], “This means when two developers are working on a single project, and a first developer completes a first portion of the project, and a second developer has not yet completed a second portion of the concurrently accessible by the at least two local non-cloud computing systems.

	Additionally, dependent claims 2-6 are rejected based on the virtue of dependency on the rejected independent claims above.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0229282 to deVries et al. (“deVries”) in view of U.S. Publication No. 2017/0212751 to Mak et al. (“Mak”) in view of U.S. Publication No. 2016/0179501 to Briggs et al. (“Briggs”) in view of U.S. Publication No. 2019/0354616 to Baker et al. (“Baker”) in view of U.S. Publication No. 2020/0065229 to Alexander et al. (“Alexander”) and further in view of U.S. Patent No. 9,477,451 to O’Farrell (“O’Farrell”).

Regarding claim 1, deVries teaches:
A method for merging a cloud computing system and at least two local computing systems for concurrent software development, the method comprising: 
wherein the disposable development environment is concurrently accessible by the at least two local non-cloud computing systems (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, ;
exporting the plurality of configuration files from the disposable development environment to a local file within each of the at least two local non-cloud computing systems so that each of the at least two local computing systems are configured to modify the plurality of configuration files (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches ; 
storing a first copy of the plurality of configuration files within each of the at least two local computing systems (deVries: Fig. 2, #110-130; Paragraph [0010], “As discussed above, the pristine source 105 is a set of source files 110-130. The source files 110-130 are represented as blocks that include a base operation, feature, etc. of the open source project”; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0014], “For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor”; wherein the source code can be downloaded to a multitude of developers local computing systems); 
storing a second copy of the plurality of configuration files within each of the at least two local computing systems (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several ;
receiving modifications to the second copy of the plurality of configuration files within each of the at least two local computing systems (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0016], “The modifications may be made using a user editor 250 to create the modifications 310 and 315 and shown as user input 251. Using conventional editors to make local changes, the source that is loaded is the user modified source 305. This user modified source 305 is stored onto a local storage device (e.g., hard disk) and subsequently used (i.e., loaded)”; wherein additional modifications can be made after the second modified copy is created);
comparing the first copy of the plurality of configuration files with the second copy of the plurality of configuration files within each of the at least two local computing systems ;
generating at least two delta files that include the modifications based on the comparing (deVries: Paragraph [0013), “The difference is the resulting patch that is incorporated. The two files that are compared are usually an original file and a new file. The difference file represents the changes to be made for the original file to become the new file”);
pushing the updated configuration file from the source control repository to a development repository within the cloud computing system (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0014], “For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor”; location of the origin file is the source control repository and the development repository is the user’s development location).

However, the deVries combination does not appear to teach:
receiving time-stamped modifications, including an identity of a developer;
identifying a collision between the delta files, and when the collision is identified: 
alerting the developers of the collision;
receiving at least one time-stamped resolution of the collision, including an identity of a developer; and 
generating revised delta files that include the at least one resolution;

However, in the same field of endeavor, Mak teaches:
receiving time-stamped modifications, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”);
identifying a collision between the delta files (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”), and when the collision is identified: 
alerting the developers of the collision (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the ;
receiving at least one time-stamped resolution of the collision, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”; and Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”); and 
generating revised delta files that include the at least one resolution (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by deVries by having the modifications 

However, the deVries/Mak combination does not appear to explicitly teach:
determining, based on the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision; 

However, in the same field of endeavor, Briggs teaches:
determining, based on the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision (Briggs: Paragraph [0004], “Version control software can be essential for the organization of large, multi-developer software development projects. With typical version control software, each code revision includes a timestamp and an identification of the person who made the change (the "owner" or "contributor"). As such, if a particular piece of code needs to be revised, explained, and/or understood, users are able to identify and contact the person who most recently changed the code”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak combination by determining which developers wrote the modifications that caused the collision, as taught by Briggs.  One of ordinary skill in the art would have been motivated to make this modification because it can allow for code to be revised by the person who changed the code. (Briggs: Paragraphs [0004] and [0049]).


uploading the delta files to a source control repository within the cloud computing system; 
combining the revised delta files with a plurality of delta files included on the source control repository to create an updated combination configuration file; and
pushing the updated combination configuration file.

However, in the same field of endeavor, Baker teaches:
uploading the delta files to a source control repository within the cloud computing system (Baker: Paragraph [0065], “Operation 270 stores the deltas and combined deltas in any appropriate data storage system, e.g. a database or a file storage system. In some embodiments, the data storage system is a distributed database system comprising multiple databases (e.g. databases 140). The distributed database system stores the deltas and combined deltas (e.g. 154, 156, 158) on one or more of the databases”); 
combining the revised delta files with a plurality of delta files included on the source control repository to create an updated combination configuration file (Baker: Paragraph [0005], “receiving a plurality of updates to the data; generating corresponding deltas for each of M updates of the plurality of updates, wherein M is greater than or equal to one; generating a first first-level combined delta representing N updates of the plurality of updates, wherein N is greater than M, and the N updates comprise the M updates and O=N-M other updates; generating a first second-level combined delta representing J updates of the plurality of updates”; Paragraph [0016], “The plurality of updates may be an ordered sequence of updates and each combined delta may represent a continuous portion of the ordered sequence of updates”; and Paragraph [0058], “Operation 240 generates corresponding deltas representing each of at least M updates of the plurality of updates, where M is a number greater than or equal to one. These deltas may be in any form sufficient to adequately represent the update. In the case ; and
pushing the updated combination configuration file (Baker: Fig. 3, #300, #350, and #360; Paragraph [0081] “Operation 350 updates the data, or portion thereof, based on the retrieved set of deltas and/or combined deltas, or respective portions thereof. The deltas and/or combined deltas may, if needed, be reconstituted according to any of the same methods as for the data item”; and Paragraph [0082], “Operation 360 sends the updated data. Sending the updated data refers to any or all of storing the updated data, transmitting the updated data over the network”)

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs combination by combining the delta files of an updated file, as taught by Baker.  One of ordinary skill in the art would have been motivated to make this modification because by combining a minimal number of deltas and combined deltas uses considerably less computational resources. (Baker: Paragraph [0035]).

	However, the deVries/Mak/Briggs/Baker combination does not appear to teach:
	creating a disposable development environment within the cloud computing system, said disposable development environment comprising a plurality of configuration files, wherein the disposable development environment is concurrently accessible by the at least two local non-cloud computing systems;
	
	However, in the same field of endeavor, Alexander teaches:
creating a disposable development environment within the cloud computing system, said disposable development environment comprising a plurality of configuration files (Alexander: ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs/Baker combination by creating a disposable development environment comprising a plurality of configuration files, as taught by Alexander.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Alexander, the system can reduce overhead for 

However, the deVries/Mak/Briggs/Baker/Alexander combination does not appear to explicitly teach:
	wherein the configuration files further comprise source code and metadata for software development;
	
	However, in the same field of endeavor, O’Farrell teaches:
	wherein the configuration files further comprise source code and metadata (O’Farrell: Col. 5, lines 8-24, “As an example of additional overriding metadata 214, in DevOps in-the-cloud environments, software release cycles and testing may generally be set for every week. In each weekly software release, new portions of code may be added or old portions of code may be modified. Additional overriding metadata 214 may index or reference new portions of code or newly modified portions of code, and include new or newly modified overriding metadata associated with the new portions of code or newly modified portions of code. Additional overriding metadata 214 may thus enable the dynamic compiler and optimizer 20 to perform compilation and optimization only on the new portions of code or the modified portions of code or as necessary due to the new changes in the code, and refrain from using time and processing resources to completely re-compile and re-optimize the entire code in the new software release”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs/Baker/Alexander combination by including environments with metadata and the 

Regarding claim 6, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination teaches all of the elements of claim 1, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination further teaches:
wherein the disposable development environment is terminable (Alexander: Paragraph [0030], “Embodiments described herein are directed to a real-time development environment for sandbox testing or branch testing with access to individual environments available for feature teams. Embodiments may provision, configure, and start disposable development and sandbox environments on demand. Base templates may be instantiated for common application architectures (e.g., Java server-less, Java tomcat, Python, go, etc.), while development teams may make their own custom templates for more complex use cases or simply provide Dockerfiles and configurations for the appropriate endpoint”; Paragraph [0040], “In one embodiment, on-demand application or server 120 may include a plurality of build templates, which may be configured container/server images for common environment needs (e.g., Red Hat Linux 7, Java 8 plus Tomcat, etc.). In one embodiment, build templates may be pre-built and may be stored within repository 125 (commonly called a Quay) to be instantiated as required. Thus, for common use cases, a user may ignore the underlying endpoint configuration and deployment details”; and Paragaph [0036], “IDE and Build Tool 114 may provide similar functionality. With IDE and Build Tool 114, a command prompt may be provide in the existing tooling the developers use on a day-to-day basis to provide the same interaction that CLI 112 has, but with fewer clicks and in the program that they spend the majority of their time in already. As a build tool, environments may be provisioned .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell and further in view of U.S. Publication No. 2020/0104248 to Yim et al. (“Yim”).

Regarding claim 2, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination teaches all of the elements of claim 1, as discussed above.  However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination does not appear to teach:
wherein the method further comprises pushing the updated combination configuration file from the development repository to a testing repository within the cloud computing system.

However, in the same field of endeavor, Yim teaches:
wherein the method further comprises pushing the updated combination configuration file from the development repository to a testing repository within the cloud computing system (Yim: Paragraph [0018], “the user 102, and corresponding user device 103, updated a portion of the system software code 106 that is stored in the system software code server 104. Before submitting the updated system software code 106 to the system software code server 104, the user 102, through the user device 103, submits the updated system software code 106 to the presubmit check server 108 for testing”).

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Yim and further in view of U.S. Publication No. 2017/0168919 to Eberlein et al. (“Eberlein”).

Regarding claim 3, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Yim combination teaches all of the elements of claim 2, as discussed above.  However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Yim combination does not appear to teach:
wherein the method further comprises pushing the updated combination configuration file from the testing repository to a production repository within the cloud computing system.

However, in the same field of endeavor, Eberlein teaches:
wherein the method further comprises pushing the updated combination configuration file from the testing repository to a production repository within the cloud computing system (Eberlein: Paragraph [0031], “a set of evaluated features is transported from the test system 320 to production system 330. Feature branch "test" 380 (that contains the settings in test system 320) is integrated with feature branch "production" 390 (that is read via feature manger 334 in production system 330) to .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Yim combination by pushing the updated combination configuration file from the development server to a testing server, as taught by Eberlein.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Eberlein, the system can test multiple configurations from the development server prior to production and will make the process significantly less complex and cumbersome. (Eberlein: Paragraphs [0002]-[0003]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell and further in view of U.S. Publication No. 2019/0129830 to Foster et al. (“Foster”).

Regarding claim 4, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination teaches all of the elements of claim 1, as discussed above.  However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination does not appear to teach:
wherein the disposable development environment expires after a predetermined time period via a scheduled system overwrite, wherein the scheduled system overwrite is based on the instantiation of the disposable development environment.

However, in the same field of endeavor, Foster teaches:
wherein the disposable development environment expires after a predetermined time period via a scheduled system overwrite, wherein the scheduled system overwrite is based on the instantiation of the disposable development environment (Foster: Paragraph [0034], “The allocation information 44 identifies a future configuration state of one or more of the computing resources in the pool 16. For example, the allocation information 44 may identify a particular computing host CH, a name of the test environment 36 to which the particular computing host CH will be assigned, an assignment start time, such as a time and date that the test environment 36 is to be automatically generated, and an assignment end time, such as a time and date that the test environment 36 will terminate”; Paragraph [0035], “The IRSCV 20 may perform certain validations, such as to ensure that the identified computing host CH is available over the requested designated time period. The IRSCV 20 then stores the information in the schedule data structure 40 in association with the particular computing host CH. The allocation information 44 may identify multiple computing hosts CH to be assigned to the test environment 36, or the operator 42 may enter multiple instances of allocation information 44, each corresponding to a particular computing host CH”; Paragraph [0036], “The IRSCV 20 continually monitors the schedule data structure 40 to determine if the current point in time matches any time identified in the schedule data structure 40. The IRSCV 20 may monitor the schedule data structure 40 periodically, such as every minute, every five minutes, every ten minutes, or any other desirable period”; Paragraph [0037], “Upon determining that a time identified in the schedule data structure 40 has arrived, the IRSCV 20 causes the computing host(s) CH to be configured from their current configuration state to the configuration state identified in the schedule data structure 40. The IRSCV 20 may cause the configuration in a number of different ways. In one example, the IRSCV 20 includes an inventory master 46 which maintains the pool 16 of computing resources. The inventory master 46 may, .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the 

	Regarding claim 5, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Foster combination teaches all of the elements of claim 4, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Foster combination further teaches:
wherein the predetermined time period is seven days (Foster: Paragraph [0034], “The allocation information 44 identifies a future configuration state of one or more of the computing resources in the pool 16. For example, the allocation information 44 may identify a particular computing host CH, a name of the test environment 36 to which the particular computing host CH will be assigned, an assignment start time, such as a time and date that the test environment 36 is to be automatically generated, and an assignment end time, such as a time and date that the test environment 36 will terminate”).  

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Eberlein and further in view of U.S. Publication No. 2018/0025276 to Hill et al. (“Hill”).

Regarding claim 7, deVries teaches:
A system operable to merge a cloud computing environment and a local non-cloud computing environment for concurrent software development, the system comprising: 
a plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; and Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”); and 
an export function, said export function when activated operable to export the plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; and Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”); 
-15-the local computing environment comprising at least two computers (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source RPM format). The patches may then be applied (normally through auto installation functions ; 
wherein the system is operable to: 
activate the export function to export the plurality of configuration files to the local computing environment so that each of the at least two computers are configured to modify the plurality of configuration files (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source RPM format). The patches may then be applied (normally through auto installation ; 
store a first copy and a second copy of the plurality of configuration files on the local computing environment (deVries: Fig. 2, #110-130; Paragraph [0010], “As discussed above, the pristine source 105 is a set of source files 110-130. The source files 110-130 are represented as blocks that include a base operation, feature, etc. of the open source project”; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source RPM format). The patches may then be applied (normally through auto installation functions provided with the patches) to the pristine source 105 to create the patched source 205”; Paragraph [0016], “This user modified source 305 is stored onto a local storage device (e.g., hard disk) and subsequently used (i.e., loaded)”; wherein the source code can be downloaded to a ; 
receive modifications to the second copy of the plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0016], “The modifications may be made using a user editor 250 to create the modifications 310 and 315 and shown as user input 251. Using conventional editors to make local changes, the source that is loaded is the user modified source 305. This user modified source 305 is stored onto a local storage device (e.g., hard disk) and subsequently used (i.e., loaded)”; wherein additional modifications can be made after the second modified copy is created); 
compare the first copy of the plurality of configuration files with the second copy of the plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0013), “The difference is the resulting patch that is incorporated. The two files that are compared are usually an original file and a new file. The difference file represents the changes to be made for the original file to become the new file”); 
generate a delta file that includes the modifications based on the comparison (deVries: Paragraph [0013), “The difference is the resulting patch that is incorporated. The two files that are compared are usually an original file and a new file. The difference file represents the changes to be made for the original file to become the new file”); 
push the updated configuration file from the source control repository to the development repository within the cloud computing environment (deVries: Paragraph [0002], .

However, the deVries combination does not appear to teach:
receive time-stamped modifications, including an identity of a developer;
identify a collision between the modifications, and when the collision is identified: 
alert the developers of the collision;
receive at least one time-stamped resolution of the collision, including an identity of a developer; and 
generate a revised delta file that includes the at least one resolution;

However, in the same field of endeavor, Mak teaches:
receive time-stamped modifications, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”);
identify a collision between the modifcations (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of , and when the collision is identified: 
alert the developers of the collision (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”);
receive at least one time-stamped resolution of the collision, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”; and Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer ; and 
generate a revised delta file that includes the at least one resolution (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by deVries by having the modifications name and time stamped and to contact a developer to resolve the issue, as taught by Mak.  One of ordinary skill in the art would have been motivated to make this modification because the code will benefit from allowing another level of carefulness for a developer that is checking in new code. (Mak: Paragraphs [0002]-[0004]).

However, the deVries/Mak combination does not appear to explicitly teach:
determine, from the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision; 

However, in the same field of endeavor, Briggs teaches:
determine, from the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision (Briggs: Paragraph [0004], “Version control software can be essential for the organization of large, multi-developer software development projects. With typical version control software, each code revision includes a timestamp and an identification of the person who made the change (the "owner" or "contributor"). As such, if a particular piece of code needs to be revised, explained, and/or understood, users are able to identify and contact the person who most recently changed the code”);  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak combination by determining which developers wrote the modifications that caused the collision, as taught by Briggs.  One of ordinary skill in the art would have been motivated to make this modification because it can allow for code to be revised by the person who changed the code. (Briggs: Paragraphs [0004] and [0049]).

However, the deVries/Mak/Briggs combination does not appear to teach:
wherein the system is operable to: 
upload the delta file to the source control repository; 
combine the revised delta file with a plurality of delta files includes in the source control repository to create an updated combination configuration file; and 
push the updated combination configuration file. 

	However, in the same field of endeavor, Baker teaches:
wherein the system is operable to: 
upload the delta file to the source control repository (Baker: Paragraph [0065], “Operation 270 stores the deltas and combined deltas in any appropriate data storage system, e.g. a database or a file storage system. In some embodiments, the data storage system is a distributed database system comprising multiple databases (e.g. databases 140). The distributed database system stores the deltas and combined deltas (e.g. 154, 156, 158) on one or more of the databases”); 
combine the revised delta file with a plurality of delta files includes in the source control repository to create an updated combination configuration file (Baker: Paragraph [0005], “receiving a plurality of updates to the data; generating corresponding deltas for each of M updates of the plurality of updates, wherein M is greater than or equal to one; generating a first first-level combined delta representing N updates of the plurality of updates, wherein N is greater than M, and the N updates comprise the M updates and O=N-M other updates; generating a first second-level combined delta representing J updates of the plurality of updates”; Paragraph [0016], “The plurality of updates may be an ordered sequence of updates and each combined delta may represent a continuous portion of the ordered sequence of updates”; and Paragraph [0058], “Operation 240 generates corresponding deltas representing each of at least M updates of the plurality of updates, where M is a number greater than or equal to one. These deltas may be in any form sufficient to adequately represent the update. In the case of new data to be stored, the delta may comprise the new data, or a suitable compression and/or transformation of the new data”); and 
push the updated combination configuration file (Baker: Fig. 3, #300, #350, and #360; Paragraph [0081] “Operation 350 updates the data, or portion thereof, based on the retrieved set of deltas and/or combined deltas, or respective portions thereof. The deltas and/or combined deltas may, if needed, be reconstituted according to any of the same methods as for the data 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs combination by combining the delta files of an updated file, as taught by Baker.  One of ordinary skill in the art would have been motivated to make this modification because by combining a minimal number of deltas and combined deltas uses considerably less computational resources. (Baker: Paragraph [0035]).

	However, the deVries/Mak/Briggs/Baker combination does not appear to teach:
a disposable development environment, accessible by the local non-cloud computing environment. 

	However, in the same field of endeavor, Alexander teaches:
a disposable development environment, accessible by the local non-cloud computing environment (Alexander: Paragraph [0030], “Embodiments described herein are directed to a real-time development environment for sandbox testing or branch testing with access to individual environments available for feature teams. Embodiments may provision, configure, and start disposable development and sandbox environments on demand. Base templates may be instantiated for common application architectures (e.g., Java server-less, Java tomcat, Python, go, etc.), while development teams may make their own custom templates for more complex use cases or simply provide Dockerfiles and configurations for the appropriate endpoint”; Paragraph [0040], “In one embodiment, on-demand application or server 120 may include a plurality of build templates, which may be configured container/server images for common environment needs (e.g., Red Hat Linux 7, Java 8 plus Tomcat, etc.). In one embodiment, build .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs/Baker combination by creating a disposable development environment comprising a plurality of configuration files, as taught by Alexander.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Alexander, the system can reduce overhead for developers and will allow a better system for developers to innovate without overhead and issues with today’s environments. (Alexander: Paragraphs [0002]-[0003]).

However, the deVries/Mak/Briggs/Baker/Alexander combination does not appear to explicitly teach:
	wherein the configuration files further comprise source code and metadata for software development;
	
	However, in the same field of endeavor, O’Farrell teaches:
wherein the configuration files further comprise source code and metadata for software development (O’Farrell: Col. 5, lines 8-24, “As an example of additional overriding metadata 214, in DevOps in-the-cloud environments, software release cycles and testing may generally be set for every week. In each weekly software release, new portions of code may be added or old portions of code may be modified. Additional overriding metadata 214 may index or reference new portions of code or newly modified portions of code, and include new or newly modified overriding metadata associated with the new portions of code or newly modified portions of code. Additional overriding metadata 214 may thus enable the dynamic compiler and optimizer 20 to perform compilation and optimization only on the new portions of code or the modified portions of code or as necessary due to the new changes in the code, and refrain from using time and processing resources to completely re-compile and re-optimize the entire code in the new software release”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander combination by including test environments with metadata and the code to be tested, as taught by O’Farrell.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of O’Farrell, the system can maintain code to be tested on the testing environment and can efficiently use processing power when compiling code due to the usage of metadata indicating code sections that should be compiled. (O’Farrell: Col. 5, lines 8-24).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination does not appear to teach:
a source control repository; and 
a development repository;  

	However, in the same field of endeavor, Eberlein teaches:
	a source control repository (Eberlein: Paragraph [0037], “portions of source code that are associated with corresponding features may be submitted from a development system to a version control system. The version control system may be connected to the development system and to the test system. Connection between the systems may be established through a public network (e.g., the Internet) or a private network (e.g., Intranet of an organization)”; and Fig. 3, #350); and 
a development repository (Eberlein: Paragraph [0037], “portions of source code that are associated with corresponding features may be submitted from a development system to a version control system. The version control system may be connected to the development system and to the test system. Connection between the systems may be established through a public network (e.g., the Internet) or a private network (e.g., Intranet of an organization”; and Fig. 3, #310);  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination by having a source control repository and a development repository, as taught by Eberlein.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Eberlein, the system can test multiple configurations from the development server prior to production and will make the process significantly less complex and cumbersome. (Eberlein: Paragraphs [0002]-[0003]).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein combination does not appear to teach:
the cloud computing environment executing on at least one computer. 

However, in the same field of endeavor, Hill teaches:
the cloud computing environment executing on at least one computer (Hill: Paragraph [00025], “The analytics workflow storage repository 214 may be stored remotely (e.g., in the cloud 220) or on premises 222 of a particular customer. In certain embodiments, the analytics workflow storage repository may include a development repository, a testing repository and a production repository”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein combination by having the repositories located in a cloud computing environment, as taught by Hill.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Hill, the system can shield complexities associated with accessing and integrating multiple data sources from end-users. (Hill: Paragraph [0025]).

Regarding claim 12, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination teaches all of the elements of claim 7, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination further teaches:
wherein the disposable development and testing environment is terminable (Alexander: Paragraph [0030], “Embodiments described herein are directed to a real-time development environment for sandbox testing or branch testing with access to individual environments available for feature teams. Embodiments may provision, configure, and start disposable development and sandbox environments on demand. Base templates may be instantiated for common application architectures (e.g., Java server-less, Java tomcat, Python, go, etc.), while development teams may make their own custom templates for more .  

Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Eberlein in view of Hill and further in view of U.S. Publication No. 2020/0104248 to Yim et al. (“Yim”).

Regarding claim 8, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination teaches all of the elements of claim 7, as discussed above.  However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination does not appear to teach:
wherein the system is further operable to push the updated combination configuration file from the development repository to a testing repository within the cloud computing environment.


wherein the system is further operable to push the updated combination configuration file from the development repository to a testing repository within the cloud computing environment (Yim: Paragraph [0018], “the user 102, and corresponding user device 103, updated a portion of the system software code 106 that is stored in the system software code server 104. Before submitting the updated system software code 106 to the system software code server 104, the user 102, through the user device 103, submits the updated system software code 106 to the presubmit check server 108 for testing”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination by pushing the updated combination configuration file from the development server to a testing server, as taught by Yim.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Yim, the system can improve the security of open source software and the testing server can improve the ability to identify potential vulnerabilities in updates to software code. (Yim: Paragraph [0011]).

Regarding claim 9, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Yim combination teaches all of the elements of claim 8, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Yim combination further teaches:
wherein the method further comprises pushing the updated combination configuration file from the testing repository to a production repository within the cloud computing system (Eberlein: Paragraph [0031], “a set of evaluated features is transported from the test system 320 to production .

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Eberlein in view of Hill and further in view of Foster.

Regarding claim 10, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination teaches all of the elements of claim 7, as discussed above.  However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination does not appear to teach:
wherein the disposable development environment expires after a predetermined time period via a scheduled system overwrite, wherein the scheduled system overwrite is based on the instantiation of the disposable development environment.

However, in the same field of endeavor, Foster teaches:
wherein the disposable development environment expires after a predetermined time period via a scheduled system overwrite, wherein the scheduled system overwrite is based on the instantiation of the disposable development environment (Foster: Paragraph [0034], “The allocation information 44 identifies a future configuration state of one or more of the computing resources in the pool 16. For example, the allocation information 44 may identify a particular computing host CH, a name .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination by creating a disposable environment with a predetermined end date, as taught by Foster.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Foster, the system can maintain up-to-date and accurate information regarding configuration of computing hosts and reduces the manpower required to implement test environments from a pool of computing resources and ensure that each test environment is configured accurately. (Foster: Paragraph [0026]). 


wherein the predetermined time period is seven days (Foster: Paragraph [0034], “The allocation information 44 identifies a future configuration state of one or more of the computing resources in the pool 16. For example, the allocation information 44 may identify a particular computing host CH, a name of the test environment 36 to which the particular computing host CH will be assigned, an assignment start time, such as a time and date that the test environment 36 is to be automatically generated, and an assignment end time, such as a time and date that the test environment 36 will terminate”).  

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Eberlein in view of Hill and further in view of U.S. Publication No. 2020/0081814 to Srinivasan et al. (“Srinivasan”).

Regarding claim 13, deVries teaches:
A hybrid cloud computing and local computing system for concurrent software development, the system comprising: 
a plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; and Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”), said plurality of configuration files being retrieved from the -17-production repository via the developer experience development repository (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified ; and 
an export function, said export function, when activated, operable to export the plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; and Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”); and 
a local computing environment comprising at least two computers (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source ; 
wherein the system is operable to: 
activate the export function to export the plurality of configuration files to the local computing environment so that each of the at least two computers are configured to modify the plurality of configuration files (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages ; 
store the plurality of configuration files within the local computing environment (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source RPM format). The patches may then be applied (normally through auto installation functions provided with the patches) to the pristine source 105 to create the patched source 205”; wherein multiple users will receive a patch and source code indirectly from the pristine source so that they can edit the code locally);
receive modified configuration files at the local computing environment (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source ;
perform a comparison between the revised modified configuration files and the plurality of configuration files at the source control repository (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0013), “The difference is the resulting patch that is incorporated. The two files that are compared are usually an original file and a new file. The difference file represents the changes to be made for the original file to become the new file”);

However, the deVries combination does not appear to teach:
receive time-stamped modified configuration files, including an identity of a developer;
identify a collision between the modifications, and when the collision is identified: 
alert the developers of the collision;
receive at least one time-stamped resolution of the collision, including an identity of a developer; and 
generate revised modified configuration files that include the at least one resolution;

However, in the same field of endeavor, Mak teaches:
receive time-stamped modified configuration files, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”);
identify a collision between the modifications (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”), and when the collision is identified: 
alert the developers of the collision (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”);
receive at least one time-stamped resolution of the collision, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”; and ; and 
generate revised modified configuration files that include the at least one resolution (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by deVries by having the modifications name and time stamped and to contact a developer to resolve the issue, as taught by Mak.  One of ordinary skill in the art would have been motivated to make this modification because the code will benefit from allowing another level of carefulness for a developer that is checking in new code. (Mak: Paragraphs [0002]-[0004]).

However, the deVries/Mak combination does not appear to explicitly teach:
determine, from the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision; 

However, in the same field of endeavor, Briggs teaches:
determine, from the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision (Briggs: Paragraph [0004], “Version control software can be essential for the organization of large, multi-developer software development projects. With typical version control software, each code revision includes a timestamp and an identification of the person who made the change (the "owner" or "contributor"). As such, if a particular piece of code needs to be revised, explained, and/or understood, users are able to identify and contact the person who most recently changed the code”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak combination by determining which developers wrote the modifications that caused the collision, as taught by Briggs.  One of ordinary skill in the art would have been motivated to make this modification because it can allow for code to be revised by the person who changed the code. (Briggs: Paragraphs [0004] and [0049]).

However, the deVries/Mak/Briggs combination does not appear to teach:
transmit, from the local computing environment to the source control repository, the modified configuration files; 
in response to the comparison, update the plurality of configuration files at the source control repository with the revised modified configuration files.


transmit, from the local computing environment to the source control repository, the modified configuration files (Baker: Paragraph [0065], “Operation 270 stores the deltas and combined deltas in any appropriate data storage system, e.g. a database or a file storage system. In some embodiments, the data storage system is a distributed database system comprising multiple databases (e.g. databases 140). The distributed database system stores the deltas and combined deltas (e.g. 154, 156, 158) on one or more of the databases”); 
in response to the comparison, update the plurality of configuration files at the source control repository with the revised modified configuration files (Baker: Fig. 3, #300, #350, and #360; Paragraph [0081] “Operation 350 updates the data, or portion thereof, based on the retrieved set of deltas and/or combined deltas, or respective portions thereof. The deltas and/or combined deltas may, if needed, be reconstituted according to any of the same methods as for the data item”; and Paragraph [0082], “Operation 360 sends the updated data. Sending the updated data refers to any or all of storing the updated data, transmitting the updated data over the network”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs combination by combining the delta files of an updated file, as taught by Baker.  One of ordinary skill in the art would have been motivated to make this modification because by combining a minimal number of deltas and combined deltas uses considerably less computational resources. (Baker: Paragraph [0035]).

	However, the deVries/Mak/Briggs/Baker combination does not appear to teach:
a disposable development environment, said disposable development environment being linked to the developer experience development repository, said disposable development environment accessible by the local computing system. 


	However, in the same field of endeavor, Alexander teaches:
a disposable development environment, said disposable development environment being linked to the developer experience development repository, said disposable development environment accessible by the local computing system (Alexander: Paragraph [0030], “Embodiments described herein are directed to a real-time development environment for sandbox testing or branch testing with access to individual environments available for feature teams. Embodiments may provision, configure, and start disposable development and sandbox environments on demand. Base templates may be instantiated for common application architectures (e.g., Java server-less, Java tomcat, Python, go, etc.), while development teams may make their own custom templates for more complex use cases or simply provide Dockerfiles and configurations for the appropriate endpoint”; Paragraph [0040], “In one embodiment, on-demand application or server 120 may include a plurality of build templates, which may be configured container/server images for common environment needs (e.g., Red Hat Linux 7, Java 8 plus Tomcat, etc.). In one embodiment, build templates may be pre-built and may be stored within repository 125 (commonly called a Quay) to be instantiated as required. Thus, for common use cases, a user may ignore the underlying endpoint configuration and deployment details”; and Parargaph [0036], “IDE and Build Tool 114 may provide similar functionality. With IDE and Build Tool 114, a command prompt may be provide in the existing tooling the developers use on a day-to-day basis to provide the same interaction that CLI 112 has, but with fewer clicks and in the program that they spend the majority of their time in already. As a build tool, environments may be provisioned and started from a ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs/Baker combination by creating a disposable development environment comprising a plurality of configuration files, as taught by Alexander.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Alexander, the system can reduce overhead for developers and will allow a better system for developers to innovate without overhead and issues with today’s environments. (Alexander: Paragraphs [0002]-[0003]).

However, the deVries/Mak/Briggs/Baker/Alexander combination does not appear to explicitly teach:
	wherein the configuration files further comprise source code and metadata for software development;
	
	However, in the same field of endeavor, O’Farrell teaches:
	wherein the configuration files further comprise source code and metadata for software development (O’Farrell: Col. 5, lines 8-24, “As an example of additional overriding metadata 214, in DevOps in-the-cloud environments, software release cycles and testing may generally be set for every week. In each weekly software release, new portions of code may be added or old portions of code may be modified. Additional overriding metadata 214 may index or reference new portions of code or newly modified portions of code, and include new or newly modified overriding metadata associated with the ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander combination by including test environments with metadata and the code to be tested, as taught by O’Farrell.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of O’Farrell, the system can maintain code to be tested on the testing environment and can efficiently use processing power when compiling code due to the usage of metadata indicating code sections that should be compiled. (O’Farrell: Col. 5, lines 8-24).

	However, the deVries/Mak/Briggs/Baker/Alexander combination does not appear to teach:
a source control repository; 
a development repository, said development repository being linked to the source control repository; 
a production repository, said production repository being linked to the development repository; 
a developer experience development repository, said developer experience development repository being linked to the production repository; and
said plurality of configuration files being pushed to the production repository from the source control repository via the development repository.
	

a source control repository (Eberlein: Paragraph [0037], “portions of source code that are associated with corresponding features may be submitted from a development system to a version control system. The version control system may be connected to the development system and to the test system. Connection between the systems may be established through a public network (e.g., the Internet) or a private network (e.g., Intranet of an organization)”; and Fig. 3, #350); 
a development repository, said development repository being linked to the source control repository (Eberlein: Paragraph [0037], “portions of source code that are associated with corresponding features may be submitted from a development system to a version control system. The version control system may be connected to the development system and to the test system. Connection between the systems may be established through a public network (e.g., the Internet) or a private network (e.g., Intranet of an organization”; and Fig. 3, #310); 
a production repository, said production repository being linked to the development repository (Eberlein: Paragraph [0030], “Thus, feature settings are available centrally in feature database 360 for change management and transport from development system 310 to test system 320 and production system 330”; and Fig. 3, #330); 
a developer experience development repository, said developer experience development repository being linked to the production repository (Eberlein: Paragraph [0031], “a set of evaluated features is transported from the test system 320 to production system 330. Feature branch "test" 380 (that contains the settings in test system 320) is integrated with feature branch "production" 390 (that is read via feature manger 334 in production system 330) to enable transportation of an evaluated feature set from test system 320 to production system 330. Thus, the evaluated feature set, including corresponding feature settings, is transported to production system 330. Feature manager 334 reads the ; and
said plurality of configuration files being pushed to the production repository from the source control repository via the development repository (Eberlein: Paragraph [0030], “Thus, feature settings are available centrally in feature database 360 for change management and transport from development system 310 to test system 320 and production system 330”; and Fig. 3, #330).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination by having a source control repository and a development repository, as taught by Eberlein.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Eberlein, the system can test multiple configurations from the development server prior to production and will make the process significantly less complex and cumbersome. (Eberlein: Paragraphs [0002]-[0003]).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein combination does not appear to teach:
a cloud computing environment executing on at least one computer.

However, in the same field of endeavor, Hill teaches:
a cloud computing environment executing on at least one computer (Hill: Paragraph [00025], “The analytics workflow storage repository 214 may be stored remotely (e.g., in the cloud 220) or on premises 222 of a particular customer. In certain embodiments, the analytics workflow storage repository may include a development repository, a testing repository and a production repository”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein combination by having the repositories located in a cloud computing environment, as taught by Hill.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Hill, the system can shield complexities associated with accessing and integrating multiple data sources from end-users. (Hill: Paragraph [0025]).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination does not appear to teach:
perform a comparison, at the cloud computing environment.

However, in the same field of endeavor, Srinivasan teaches:
perform a comparison, at the cloud computing environment (Srinivasan: Paragraph [0047], “Version control system 410 (centralized or distributed) may allow for reverting files back to a previous state, reverting an entire project back to a previous state, comparing changes over time, determining who may have introduced an issue and when, and the like”; wherein the source control repository is part of the cloud computing environment thus the amendment made does not change the mapping).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination by performing a comparison at the cloud computing environment, as taught by Srinivasan.  One of ordinary skill in the art would have 

Regarding claim 14, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination teaches all of the elements of claim 13, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination further teaches:
wherein the system is further operable to push the updated configuration files from the source code repository to the development repository (Eberlein: Paragraph [0030], “The runtime in development system 310 reads the configuration from version control system 350 through feature manager 304 from feature branch “development” 370”).  

Regarding claim 15, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination teaches all of the elements of claim 14, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination further teaches:
wherein the system is further operable to push the updated configuration files from the development repository to the production repository (Eberlein: Paragraph [0030], “Thus, feature settings are available centrally in feature database 360 for change management and transport from development system 310 to test system 320 and production system 330”; and Fig. 3, #330).   

Regarding claim 18, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination teaches all of the elements of claim 13, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination further teaches:
wherein the disposable development environment is terminable (Alexander: Paragraph [0030], “Embodiments described herein are directed to a real-time development environment for sandbox testing or branch testing with access to individual environments available for feature teams. Embodiments may provision, configure, and start disposable development and sandbox environments on demand. Base templates may be instantiated for common application architectures (e.g., Java server-less, Java tomcat, Python, go, etc.), while development teams may make their own custom templates for more complex use cases or simply provide Dockerfiles and configurations for the appropriate endpoint”; Paragraph [0040], “In one embodiment, on-demand application or server 120 may include a plurality of build templates, which may be configured container/server images for common environment needs (e.g., Red Hat Linux 7, Java 8 plus Tomcat, etc.). In one embodiment, build templates may be pre-built and may be stored within repository 125 (commonly called a Quay) to be instantiated as required. Thus, for common use cases, a user may ignore the underlying endpoint configuration and deployment details”; and Paragaph [0036], “IDE and Build Tool 114 may provide similar functionality. With IDE and Build Tool 114, a command prompt may be provide in the existing tooling the developers use on a day-to-day basis to provide the same interaction that CLI 112 has, but with fewer clicks and in the program that they spend the majority of their time in already. As a build tool, environments may be provisioned and started from a Continuous Integration/Continuous Delivery pipeline as a build step (e.g., download code, compile, unit test, on demand provision environment, deploy, automated testing, on demand delete environment, deploy to QA)”).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Eberlein in view of Hill and further in view of Foster.


wherein the disposable development environment expires after a predetermined time period via a scheduled system overwrite, wherein the scheduled system overwrite is based on the instantiation of the disposable development environment.

However, in the same field of endeavor, Foster teaches:
wherein the disposable development environment expires after a predetermined time period via a scheduled system overwrite, wherein the scheduled system overwrite is based on the instantiation of the disposable development environment (Foster: Paragraph [0034], “The allocation information 44 identifies a future configuration state of one or more of the computing resources in the pool 16. For example, the allocation information 44 may identify a particular computing host CH, a name of the test environment 36 to which the particular computing host CH will be assigned, an assignment start time, such as a time and date that the test environment 36 is to be automatically generated, and an assignment end time, such as a time and date that the test environment 36 will terminate”; Paragraph [0035], “The IRSCV 20 may perform certain validations, such as to ensure that the identified computing host CH is available over the requested designated time period. The IRSCV 20 then stores the information in the schedule data structure 40 in association with the particular computing host CH. The allocation information 44 may identify multiple computing hosts CH to be assigned to the test environment 36, or the operator 42 may enter multiple instances of allocation information 44, each corresponding to a particular computing host CH”; Paragraph [0036], “The IRSCV 20 continually monitors the schedule data structure 40 to determine if the current point in time matches any time .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan combination by creating a disposable environment with a predetermined end date, as taught by Foster.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Foster, the system can maintain up-to-date and accurate information regarding configuration of computing hosts and reduces the manpower required to implement test environments from a pool of computing resources and ensure that each test environment is configured accurately. (Foster: Paragraph [0026]).  

Regarding claim 17, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan/Foster combination teaches all of the elements of claim 16, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Srinivasan/Foster combination further teaches:
wherein the predetermined time period is 72 hours (Foster: Paragraph [0034], “The allocation information 44 identifies a future configuration state of one or more of the computing resources in the pool 16. For example, the allocation information 44 may identify a particular computing host CH, a name of the test environment 36 to which the particular computing host CH will be assigned, an assignment .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over deVries in view of Mak in view of Briggs in view of Baker in view of Alexander in view of O’Farrell in view of Eberlein in view of Hill and further in view of U.S. Publication No. 2018/0314517 to Iwanir et al. (“Iwanir”).

Regarding claim 19, deVries teaches:
A hybrid cloud computing and local computing system for concurrent software development, the system comprising: 
a plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; and Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”), said plurality of configuration files being retrieved from the -17-production repository via the developer experience development repository (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0014], “For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor”; location of the origin file is the source control repository and the development repository is the user’s development location); and 
an export function, said export function, when activated, operable to export the plurality of configuration files (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; and Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”); and 
a local computing environment comprising at least two computers (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source RPM format). The patches may then be applied (normally through auto installation functions provided with the patches) to the pristine source 105 to create the patched source 205”; Paragraph [0016], “The modifications may be made using a user editor 250 to create the modifications 310 and 315 and shown as user input 251. Using conventional editors to make local changes, the source that is loaded is the user modified source 305. This user modified source 305 is stored onto a local storage device (e.g., hard disk) and subsequently used (i.e., loaded)”; and ; 
wherein the system is operable to: 
activate the export function to export the plurality of configuration files to the local computing environment so that each of the at least two computers are configured to modify the plurality of configuration files (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code”; Paragraph [0012], “the pristine source 105 to be placed together with source files 110-130”; and Paragraph [0014], “As described above, downstream users of the open source project (such as Linux) will not obtain the source code directly from the open source project. Rather, these users will obtain the software from distributors such as Wind River, Red Hat, etc. There are several advantages to obtaining the open source project from a distributor. For example, distributors may fix bugs in the project, may provide documentation, may add features not available in the project, may ensure that all users in an organization are using the same version of the project, may provide the control file with a patch order, etc. Thus, the user will receive the patched source 205 from the distributor. Those skilled in the art will understand that the user may not receive the patched source 205 as one package, but may, for example, receive the pristine source 105 as one package and the patches (e.g., patches 210 and 215) either individually or collectively as separate packages (e.g., Source RPM format). The patches may then be applied (normally through auto installation functions provided with the patches) to the pristine source 105 to create the patched source 205”; wherein multiple users will receive a patch and source code indirectly from the pristine source so that they can edit the code locally); 
store the plurality of configuration files within the local computing environment (deVries: Fig. 2; Paragraph [0002], “receiving an origin file corresponding to source code, ;
receive configuration file modifications at the local computing environment (deVries: Paragraph [0002], “receiving an origin file corresponding to source code, modifying the source code to create a modified source code, creating a modified file corresponding to the modified source code and comparing the modified file to the origin file”; and Paragraph [0013), “The difference is the resulting patch that is incorporated. The two files that are compared are usually an original file and a new file. The difference file represents the changes to be made for the original file to become the new file”);


receive segments of time-stamped configuration files modifications, including an identity of a developer;
identify a collision between the modifications, and when the collision is identified: 
alert the developers of the collision;
receive at least one time-stamped resolution of the collision, including an identity of a developer; and 
generate revised time-stamped configuration file modifications that include the at least one resolution and the identity of the developer;

However, in the same field of endeavor, Mak teaches:
receive segments of time-stamped configuration files modifications, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”);
identify a collision between the modifications (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”), and when the collision is identified: 
alert the developers of the collision (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”);
receive at least one time-stamped resolution of the collision, including an identity of a developer (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”; and Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors or determine the changes were intentional during a previous merge. Once an error is either rectified or determined to be intentional, the software developer removes the flag and marks the file and associated software development activities as reviewed, such that the merge process can be re-attempted”); and 
generate revised time-stamped configuration file modifications that include the at least one resolution and the identity of the developer (Mak: Paragraph [0036], “In order to alert a software developer to potential merge errors, merge error detection program 114 may send the list of flagged files and software development activities to the software developer, via user interface 106, such that the software developer can review the list and either rectify merge errors ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by deVries by having the modifications name and time stamped and to contact a developer to resolve the issue, as taught by Mak.  One of ordinary skill in the art would have been motivated to make this modification because the code will benefit from allowing another level of carefulness for a developer that is checking in new code. (Mak: Paragraphs [0002]-[0004]).

However, the deVries/Mak combination does not appear to explicitly teach:
determine, from the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision; 

However, in the same field of endeavor, Briggs teaches:
determine, from the identities of the developers included with the time-stamped modifications, which developers have written the modifications that caused the collision (Briggs: Paragraph [0004], “Version control software can be essential for the organization of large, multi-developer software development projects. With typical version control software, each code revision includes a timestamp and an identification of the person who made the change (the "owner" or "contributor"). As such, if a particular piece of code needs to be revised, explained, and/or understood, users are able to identify and contact the person who most recently changed the code”); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak combination by determining which developers wrote the modifications that caused the collision, as taught by Briggs.  One of ordinary skill in the art would have been motivated to make this modification because it can allow for code to be revised by the person who changed the code. (Briggs: Paragraphs [0004] and [0049]).

However, the deVries/Mak/Briggs combination does not appear to teach:
update the plurality of configuration files at the source control repository with the segments of configuration file modifications.

	However, in the same field of endeavor, Baker teaches:
update the plurality of configuration files at the source control repository with the segments of configuration file modifications (Baker: Fig. 3, #300, #350, and #360; Paragraph [0081] “Operation 350 updates the data, or portion thereof, based on the retrieved set of deltas and/or combined deltas, or respective portions thereof. The deltas and/or combined deltas may, if needed, be reconstituted according to any of the same methods as for the data item”; and Paragraph [0082], “Operation 360 sends the updated data. Sending the updated data refers to any or all of storing the updated data, transmitting the updated data over the network”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs combination by updating the configuration files with segments of modifications, such as a plurality of delta files, as taught by Baker.  One of ordinary skill in the art would have been motivated to make this modification because 

	However, the deVries/Mak/Briggs/Baker combination does not appear to teach:
a disposable development environment, said disposable development environment being linked to the developer experience development repository, said disposable development and testing environment accessibly by the local computing system. 

	However, in the same field of endeavor, Alexander teaches:
a disposable development environment, said disposable development environment being linked to the developer experience development repository, said disposable development and testing environment accessibly by the local computing system (Alexander: Paragraph [0030], “Embodiments described herein are directed to a real-time development environment for sandbox testing or branch testing with access to individual environments available for feature teams. Embodiments may provision, configure, and start disposable development and sandbox environments on demand. Base templates may be instantiated for common application architectures (e.g., Java server-less, Java tomcat, Python, go, etc.), while development teams may make their own custom templates for more complex use cases or simply provide Dockerfiles and configurations for the appropriate endpoint”; Paragraph [0040], “In one embodiment, on-demand application or server 120 may include a plurality of build templates, which may be configured container/server images for common environment needs (e.g., Red Hat Linux 7, Java 8 plus Tomcat, etc.). In one embodiment, build templates may be pre-built and may be stored within repository 125 (commonly called a Quay) to be instantiated as required. Thus, for common use cases, a user may ignore the underlying endpoint configuration and deployment details”; and Parargaph [0036], “IDE and Build Tool 114 may provide similar functionality. With IDE and Build Tool 114, a command ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the deVries/Mak/Briggs/Baker combination by creating a disposable development environment comprising a plurality of configuration files, as taught by Alexander.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Alexander, the system can reduce overhead for developers and will allow a better system for developers to innovate without overhead and issues with today’s environments. (Alexander: Paragraphs [0002]-[0003]).

However, the deVries/Mak/Briggs/Baker/Alexander combination does not appear to explicitly teach:
	wherein the configuration files further comprise source code and metadata for software development;
	
	However, in the same field of endeavor, O’Farrell teaches:
	wherein the configuration files further comprise source code and metadata for software development (O’Farrell: Col. 5, lines 8-24, “As an example of additional overriding metadata 214, in DevOps in-the-cloud environments, software release cycles and testing may generally be set for every ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander combination by including test environments with metadata and the code to be tested, as taught by O’Farrell.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of O’Farrell, the system can maintain code to be tested on the testing environment and can efficiently use processing power when compiling code due to the usage of metadata indicating code sections that should be compiled. (O’Farrell: Col. 5, lines 8-24).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination does not appear to teach:
a source control repository; 
a development repository, said development repository being linked to the source control repository; 
a production repository, said production repository being linked to the development repository; 
a developer experience development repository, said developer experience development repository being linked to the production repository; and
said plurality of configuration files being pushed to the production repository from the source control repository via the development repository.
	
	However, in the same field of endeavor, Eberlein teaches:
a source control repository (Eberlein: Paragraph [0037], “portions of source code that are associated with corresponding features may be submitted from a development system to a version control system. The version control system may be connected to the development system and to the test system. Connection between the systems may be established through a public network (e.g., the Internet) or a private network (e.g., Intranet of an organization)”; and Fig. 3, #350); 
a development repository, said development repository being linked to the source control repository (Eberlein: Paragraph [0037], “portions of source code that are associated with corresponding features may be submitted from a development system to a version control system. The version control system may be connected to the development system and to the test system. Connection between the systems may be established through a public network (e.g., the Internet) or a private network (e.g., Intranet of an organization”; and Fig. 3, #310); 
a production repository, said production repository being linked to the development repository (Eberlein: Paragraph [0030], “Thus, feature settings are available centrally in feature database 360 for change management and transport from development system 310 to test system 320 and production system 330”; and Fig. 3, #330); 
a developer experience development repository, said developer experience development repository being linked to the production repository (Eberlein: Paragraph [0031], “a set of evaluated features is transported from the test system 320 to production system 330. Feature branch "test" 380 ; and
said plurality of configuration files being pushed to the production repository from the source control repository via the development repository (Eberlein: Paragraph [0030], “Thus, feature settings are available centrally in feature database 360 for change management and transport from development system 310 to test system 320 and production system 330”; and Fig. 3, #330).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell combination by having a source control repository and a development repository, as taught by Eberlein.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Eberlein, the system can test multiple configurations from the development server prior to production and will make the process significantly less complex and cumbersome. (Eberlein: Paragraphs [0002]-[0003]).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein combination does not appear to teach:
a cloud computing environment executing on at least one computer.

However, in the same field of endeavor, Hill teaches:
a cloud computing environment executing on at least one computer (Hill: Paragraph [00025], “The analytics workflow storage repository 214 may be stored remotely (e.g., in the cloud 220) or on premises 222 of a particular customer. In certain embodiments, the analytics workflow storage repository may include a development repository, a testing repository and a production repository”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein combination by having the repositories located in a cloud computing environment, as taught by Hill.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Hill, the system can shield complexities associated with accessing and integrating multiple data sources from end-users. (Hill: Paragraph [0025]).

	However, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination does not appear to fully teach:
receive segments of configuration file modifications;
transmit, from the local computing environment to the source control repository, the segments of time-stamped configuration file modifications;

However, in the same field of endeavor, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination in view of Iwanir teaches:
receive segments of configuration file modifications (Iwanir: Paragraph [0001], “Source control provides a mechanism by which a designer or developer submits changes to portions of a project, such as source code, design code, media/multi-media objects, etc., and the changes may be "committed" to a ;
transmit, from the local computing environment to the source control repository, the segments of time-stamped (Mak: Paragraph [0018], “Version control database 112 may store attributes associated with a code change such as the name of the developer that made the change, the date the change was made, the purpose of the change, and any detected errors associated with the change”) configuration file modifications (Iwanir: Paragraph [0001], “Source control provides a mechanism by which a designer or developer submits changes to portions of a project, such as source code, design code, media/multi-media objects, etc., and the changes may be "committed" to a central repository (e.g., added to the repository as the latest changes to that part of the source code) for the project upon successful completion of a build”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill combination by receiving segments of file modification and transmitting the segments to a source control repository, as taught by Iwanir.  One of ordinary skill in the art would have been motivated to make this modification because by using the methods of Iwanir, the system can more efficiently handle merges as well as throughput while minimizing overhead of failures and decreasing the memory footprint. (Iwanir: Paragraph [0118]-[0119]).

Regarding claim 20, the deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Iwanir combination teaches all of the elements of claim 19, as discussed above.  The deVries/Mak/Briggs/Baker/Alexander/O’Farrell/Eberlein/Hill/Iwanir combination further teaches:
wherein the system is further operable to push the updated configuration files from the source code repository to the development repository (Eberlein: Paragraph [0030], “The runtime in development system 310 reads the configuration from version control system 350 through feature manager 304 from feature branch “development” 370”).  

Response to Arguments
Applicant’s amendments, filed 02/25/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §112(a) have been fully considered and are persuasive.  Therefore the rejection of claims 1-20 have been withdrawn. 

Applicant’s arguments, see pages 12-14, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  However, the examiner did not find all of the applicant’s arguments to be persuasive.  However, the examiner is persuaded by the newly amended elements.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is issued in view of newly found prior art.

Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure (US 20190213123 A1):
US 20190213123 A1: The process of FIG. 5B may be performed by a local storage appliance that is used for capturing and storing snapshots of a virtual machine. The local storage appliance may control the generation of a temporary virtual machine within a cloud computing environment in order to generate full image snapshots within the cloud computing environment, consolidate incremental files 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/M.N.P./Examiner, Art Unit 2114            

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114